Citation Nr: 1711500	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for tinnitus, and if so, whether the claim should be granted. 

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to March 10, 2015, and a rating higher than 50 percent thereafter.

3.  Entitlement to service connection for bilateral fractures of the mandible (also claimed as the inability to chew food) as secondary to the service-connected PTSD.

4.  Entitlement to service connection for right mental nerve injury (also claimed as numbness right lower lip and jaw) as secondary to the service-connected PTSD.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2010 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.

During the pendency of this appeal, by a rating decision in June 2015, the Veteran's disability rating for PTSD was increased to 50 percent, effective March 10, 2015.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, statements from the Veteran and his spouse have suggested that his service-connected PTSD renders him unemployable.  As such, the Board finds that the record raises a claim for TDIU.

Following the issuance of the most recent statement of the case, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.

The Board acknowledges that the issue of entitlement to service connection for tinnitus has been perfected, but not yet certified to the Board.  The Board accepts jurisdiction over this issue.  Similarly, the Board notes that on the day of the Board hearing, May 4, 2016, the Veteran perfected the claim for service connection for bilateral fractures of the mandible as secondary to the service-connected disability of PTSD, and the claim for service connection for right mental nerve injury as secondary to the service-connected disability of PTSD, and his testimony as to those issues was taken.  Although the claims have not yet been certified to the Board, the Board accepts jurisdiction over these issues.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the  claim for an increased rating for PTSD, the claims for service connection for bilateral fractures of the mandible and right mental nerve injury, and the claim for entitlement to a TDIU, are being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The claim for an increased rating for PTSD, the claims for service connection for bilateral fractures of the mandible and right mental nerve injury, and the claim for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied service connection for tinnitus; the Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the April 2006 rating decision is final.
 
2.  The evidence received since the April 2006 rating decision is not cumulative or redundant of evidence previously of record and relates to unestablished facts necessary to substantiate the claim for service connection for tinnitus.

3.  Tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision denying the Veteran's claim of for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the application to reopen and the claim for entitlement to service connection for tinnitus is being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision in April 2006, the RO denied the claim for service connection for tinnitus based on the finding that the evidence failed to show a disability in service or after service discharge.  At the time of the rating decision, the evidence of record consisted of service treatment records from November 1966 to November 1969; the Veteran's personnel records which showed that the Veteran's military occupational specialty was 11H40 infantry, and that he served in combat in Vietnam and was awarded the Purple Heart medal.  Also of record was a March 2006 VA audio examination report that noted a history of military noise exposure from firearms, rocket propelled grenades, air strikes, explosions, artillery and other combat noise without the use of ear protection.  The Veteran denied civilian or recreational noise exposure.  While the examiner opined that the Veteran's hearing loss was caused by the unprotected military noise exposure, no tinnitus was reported on examination and an opinion was not rendered.  

The Veteran was notified of the decision and of his procedural rights by letter in April 2006.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  In August 2011 the Veteran submitted an application to reopen his claim for service connection for tinnitus, but withdrew that request in October 2011.  Thus, the April 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Veteran submitted a request to reopen his claim in January 2014.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence received since the prior final denial includes VA treatment records documented the Veteran's reports of constant tinnitus, bilaterally, having onset in military service.  He endorsed military noise exposure.  The Veteran noted that the ringing had become more annoying with time.  Also in the record is a September 2011 VA audio examination that reflects reports of recurrent tinnitus, described as cricket sounds, for the past ten years.  The examiner opined that the condition was less likely than not caused by or a result of military noise exposure because onset of tinnitus did not coincide with acoustic trauma in the military.  Additionally, the record contained the Veteran's statements asserting that his tinnitus is related to service and has increased in severity in recent years.  

This evidence is new, as it was not part of the record at the time of the April 2006 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides evidence of a current tinnitus disability that had its onset in service and has been symptomatic since that service.  Therefore, the evidence is new and material, and the claim is reopened.
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed tinnitus due to excessive noise exposure from combat service in Vietnam.  Specifically, the Veteran has described noise exposure from firearms, rocket propelled grenades, air strikes, explosions, artillery and other combat noise without the use of hearing protection during service.  The Veteran denied civilian or recreational noise exposure following discharge from service.   

The Veteran is competent to testify to observable symptoms such as ringing in his ears and has done so credibly during the course of this claim, including during a  September 2011 VA examination.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a lay person competent to identify tinnitus).  Thus, a current disability has been established.  As previously noted, the Veteran's military occupational specialty was 11H40 infantry and the evidence shows that he served in combat in Vietnam and was awarded the Purple Heart medal.  Accordingly, his reported in-service acoustic trauma is conceded.  See 38 U.S.C.A. § 1154 (b) (West 2014) (noting that for combat Veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The remaining question, then, is whether the Veteran's current tinnitus is related to that in-service acoustic trauma.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The service treatment records do not document any complaints consistent with tinnitus.  After service, a VA August 2011 treatment note documented the Veteran's reports of constant tinnitus, bilaterally, having onset in military service.  He endorsed military noise exposure.  The Veteran noted that the ringing in his ears had increased in severity with time.  A VA audio examination report in September 2011 reflects reports of recurrent tinnitus, described as cricket sounds, for the past ten years.  The examiner opined that the condition was less likely than not caused by or a result of military noise exposure because onset of tinnitus did not coincide with acoustic trauma in the military.  

A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board is cognizant that, while the Veteran has reported onset of tinnitus in service, he has also provided statements inconsistent with his assertion that tinnitus had onset in service.  However, because there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, testimony from the Veteran regarding onset of tinnitus in service associated with in-service noise exposure, and competent medical evidence for and against the claim, the Board finds that the Veteran's competent and credible testimony provides a nexus linking his current tinnitus to his in-service noise exposure, and the balance of positive and negative evidence is in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.

REMAND

The Veteran claims that he is entitled to higher disability ratings for his service connected PTSD than currently assigned.

Initially, the Board notes that on VA PTSD examination in December 2010 the Veteran reported that he was in receipt of Social Security Disability Income (SSDI) allotments due to PTSD.  He also reported that due to his increasing problems with PTSD he was not able to seek or sustain employment.  The Board finds there is reason to believe that SSDI records may give rise to pertinent information that could have a bearing on the Veteran's claim on appeal.  In this regard, the SSDI records may contain additional evidence (e.g., medical examination(s) undertaken by the Social Security Administration) that could have a bearing on the Veteran's current appeal.  Because Social Security Administration (SSA) disability records have not been obtained, additional development is necessary.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).

Additionally, in support of his claim for higher ratings, the Veteran submitted witness statements and testimony that suggest an increase in the severity of his psychiatric symptoms.  In this regard, the Veteran reported daily panic attacks, increased isolation, and increased irritability and anger leading to altercations that in some instances required police intervention.  Reportedly, he had also become estranged from his daughters due to his PTSD.  Although the Veteran underwent a VA PTSD examination in May 2015, in light of the evidence added to the record since that time, another VA examination is needed to adequately assess the impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The VA examiner should conduct the VA examination in accordance with the DSM-5.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014). VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in 2015.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.

Next, the Veteran claims that he fractured his mandible and injured his right mental nerve due to the service-connected PTSD.  Specifically, he claims that his PTSD caused him to suffer a panic attack on January 21, 2015, which caused him to fall and hit his chin and the right side of his face resulting in the claimed injuries.  In the alternative, he argues that psychiatric medication prescribed to treat his PTSD caused him to fall and injure his mandible and right mental nerve.  In support of his claims, he submitted a March 2015 VA clinical treatment report which indicated that the Veteran was status post-fall due to PTSD related panic attack.  The clinician noted that the fall resulted in bilateral comminuted fracture of the mandible and right mental nerve injury.  Additionally, an undated medical statement contained an opinion that it was as likely as unlikely that panic attacks will cause falls.  These medical statements were not accompanied by adequate rationale and, therefore, are insufficient reason or basis to grant his claims.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In contrast, a VA dentist who examined the Veteran in May 2015 opined, following a review of the claims file and an examination of the Veteran, that the Veteran's bilateral broken mandible and right mental nerve injury were less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The examiner explained, in pertinent part, that panic attacks rarely caused falling and the Veteran was taking several medications which were associated with an increased risk for falling.  The examiner, however, did not state whether medication prescribed for PTSD were associated with an increased risk of falling.  Accordingly on remand, an opinion addressing the Veteran's contentions should be obtained.  

Finally, as noted in the Introduction of this decision, the Veteran has asserted that he  is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  The claim for entitlement to a TDIU is inextricably intertwined with the claim for increased ratings for PTSD.  Thus, adjudication of the TDIU claim is deferred.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA the disability decision and all related records concerning the Veteran's application for disability benefits, and associate these records with the claims file.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159 (e).

2.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his psychiatric disorder, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file.

4.  After any additional records are associated with the claims file, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected PTSD.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should also discuss the effect of the Veteran's PTSD on his occupational functioning and daily activities.  The appropriate DBQ for the service-connected PTSD should be utilized.  The examination must be in accordance with the DSM-5.

The examiner is also asked to determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD caused him to have a panic attack on January 21, 2015, which caused him to fall and hit his chin and the right side of his face resulting in mandible and right mental nerve injuries.

The examiner is also asked to identify medications prescribed to treat the Veteran's PTSD and determine whether it is at least as likely as not (50 percent probability or greater) that medication prescribed for the treatment of the Veteran's PTSD caused him to fall on January 21, 2015 and hit his chin and the right side of his face resulting in mandible and right mental nerve injuries.

The examiner should provide a complete rationale for any opinion given, based on the examiner's clinical experience, medical expertise, and established medical principles.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Undertake any additional development deemed necessary by the record.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Then, readjudicate the Veteran's claims on appeal, to include the claim for entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


